Citation Nr: 1103481	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  What evaluation is warranted for a nervous disorder to 
include depression, anxiety and posttraumatic stress disorder 
from May 4, 2004?


REPRESENTATION

Appellant represented by:	James G. Fausone, Counsel


WITNESS AT HEARING ON APPEAL

Appellant, spouse, friend, therapist




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and July 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.  

In July 2009, the Board denied entitlement to service connection 
for bronchial asthma.  The Veteran appealed, and in an October 
2010 order the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand.  

In the aforementioned July 2009 rating decision the RO 
effectuated the Board's July 2009 decision granting entitlement 
to service connection for posttraumatic stress disorder.  The RO 
also assigned a 50 percent rating.  Further, the RO granted more 
than the Board's decision reflects, granting entitlement to 
service connection for a nervous disorder to include depression, 
anxiety and posttraumatic stress disorder from May 4, 2004.  

The Veteran testified during personal hearings at the RO in 
December 2004 and September 2007.  Transcripts of those hearings 
are of record.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service 
connected disorders has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The parties to the joint motion for remand agreed that VA failed 
to fulfill its duty to assist when it failed to afford the 
appellant a VA compensation examination to determine the etiology 
of his bronchial asthma.  In light of the joint motion granted by 
the Court further development is required.

Further, following the July 2009 rating decision assigning a 50 
percent evaluation for a nervous disorder to include depression, 
anxiety and posttraumatic stress disorder from May 4, 2004, the 
Veteran filed a timely notice of disagreement.  As such, a 
statement of the case must be issued.  As that has yet to be 
accomplished, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request that the 
Veteran identify any and all treatment 
providers who have cared for his bronchial 
asthma since December 2004.  In particular 
the Veteran should identify any provider 
who has linked any current respiratory 
disorder to service.  Thereafter, the RO 
must attempt to secure any and all records 
which have yet to be secured.  Duplicate 
records should NOT be added to the claims 
folder.  All attempts to secure records 
identified by the appellant must be 
carefully documented.  If the RO cannot 
locate any records held by a Federal 
Government entity, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain those 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  Thereafter, the RO must schedule the 
Veteran for a pulmonary examination by a 
pulmonologist.  The claims folders must be 
provided to and reviewed by the examining 
pulmonologist.  Following the examination 
and a review of the claims file the 
pulmonologist must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed 
respiratory disorder is attributable to the 
appellant's military service.  A complete 
rationale for any opinion offered must be 
provided.  The examiner should attach a 
copy of his/her curriculum vitae to the 
examination report.

3.  The RO/AMC must issue a statement of 
the case addressing the question what 
evaluation is warranted for a nervous 
disorder to include depression, anxiety and 
posttraumatic stress disorder from May 4, 
2004?  The Veteran is hereby informed that 
the Board may exercise appellate 
jurisdiction only if he perfects a timely 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2010). 

4.  The RO must review any examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective procedures 
at once.

5.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).  

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for bronchial asthma, as well as 
any other claim that is in an appellate 
status.  If any benefit sought is not 
granted, the Veteran and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



